Judgment, Supreme Court, New York County, rendered June 27, 1974, convicting defendant after jury trial of robbery, second degree, and petit larceny, unanimously modified, on the law, to the extent of reversing the conviction on the petit larceny count and dismissing that count, and otherwise affirmed. Defendant, on the facts of this case, could not have committed the robbery in the second degree without also committing the petit larceny said count being inclusory and concurrent (People v Anderson, 60 AD2d 530). "Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848.) We have examined the other points urged by appellant and find them without merit. Concur—Kupferman, J. P., Lupiano, Birns, Fein and Lane, JJ.